Citation Nr: 0021163	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
lumbar fusion at L5 and S1, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

At a hearing held before the undersigned in June 2000, the 
veteran clearly raised the issue of a total rating based on 
individual unemployability due to his service-connected 
disabilities.  This issue has not been adjudicated by the RO.  
However, in light of the undersigned's decision below, no 
further action regarding this claim will be required by the 
VA.  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to this claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The residuals of the service-connected back disability 
include severe pain and limitation of motion caused by pain.  
Minimal to mild lumbar spondylosis with no significant 
neuroforaminal narrowing is found.  Sacroiliac inflammation 
with tenderness and pain on movement has also been found.  

3. The Board finds that the rating schedule is inadequate to 
adequately compensate the veteran for the impairment caused 
by his service-connected back disability.  

4.  The veteran is totally disabled due to his service 
connected back disability.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation of 100 percent 
for the service-connected postoperative fusion of L5 and S1 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.20, 4.40, 4.50, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran has been service connected for his back 
disability since his discharge from active service in World 
War II.  In March 1997, he requested an increased evaluation 
for his service-connected low back disability.  In a June 
1997 VA examination, it was noted that he had been involved 
in a number of airplane crashes during his service as a B-17 
bomber pilot in World War II.

The veteran had complaints of a dull constant pain in his 
back that is worse with exertion.  It was noted that this 
condition was getting worse over the past year and was now 
limiting his ability to do even simple repairs around his 
home.  He was able to walk less than one block, at which 
point his pain limited ambulation.  He could not stand for 
more than 15 minutes because of back pain.  X-ray studies 
revealed a mildly straightened lordosis, a mild scoliosis 
with some spondylolisthesis, and no spondylolisthesis at 
L5 - S2.  Osteoarthritis of the cervical and lumbar spine was 
found.  The examiner noted a moderately decreased range of 
motion and constant pain with decreased ability to ambulate 
and stand secondary to pain.  

Outpatient treatment records were obtained by the RO.  They 
indicate regular treatment of the back disability, including 
treatment of increasing pain caused by the disability.  

In a March 1998 neurosurgery examination, the veteran 
reported severe neck and back pain that had worsened over the 
past two years.  Examination revealed a good range of lumbar 
flexion with the ability to extend only to neutral.  Left 
lumbosacral sensory radiculopathy was reported.  Lumbosacral 
instability was doubted.  

In the August 1998 Statement of the Case, the RO determined 
that the veteran's claim did not warrant submission to the VA 
Central Office for an extraschedular rating because there was 
no evidence of unusual disability factors that preclude the 
application of the regular schedular standards.  

In his August 1998 substantive appeal, the veteran contented 
that the only relief he is able to get from his back pain is 
when he lies down flat or sits in a chair that is able to 
adjust to fit his back.  

In a March 1999 evaluation, the veteran was able to flex his 
back to approximately 45 degrees.  Tilting of the pelvic 
girdle produces lower back pain.  He was able to extend to a 
straight leg position and somewhat backwards.  It was 
indicated that this action also produces lower back pain.  
Normal hip flexion, knee extension and flexion were noted.  
Review of Magnetic Resonance Imaging (MRI) from 1998 revealed 
some lower lumbar spondylosis but no nerve root compression.  
Tenderness over the lower sacroiliac joints was also noted.  

The examiner stated that his evaluation of the veteran was 
consistent with sacroiliac inflammation.  It was noted that 
because the veteran had fusion at such a young age he was 
more likely predisposed to abnormal mechanical stress at the 
sacroiliac joints, with tenderness and pain on movement.  

Additional medical records were obtained by the RO noting 
continuous treatment of the back disability.  At a hearing 
held before a hearing officer at the RO in December 1999, he 
noted significant difficulties associated with his service-
connected back.  It was indicated that the veteran was 
basically "immobilized."  At a hearing held before the 
undersigned in June 2000, he noted consistent pain associated 
with his back disability.  Difficulty sitting in chairs and 
walking for any period of time was noted.  He reported pain 
whenever he becomes active for "any reason."  The ability 
to drive a car for approximately 100 miles (as long as the 
car is heavy) was reported.  The veteran noted pain across 
his lower back down and across in the sacroiliac area.  
Severe exacerbation of his back disability was reported 
several times a week.  

A May 2000 MRI study of the veteran's back was received at 
the Board in June 2000.  The study reveals minimal to mild 
lumbar spondylosis but no significant neuroforaminal 
narrowing.  Possible L5 spondylolysis, with no 
spondylolisthesis, was also noted.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Drosky v. Brown, 10 Vet. App. 251, 245 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The VA has a duty to assist the veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.159 (1999).  That duty includes obtaining medical records 
and medical examinations indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this case, at the RO's request, 
the veteran has undergone a series of evaluations to 
determine the nature and extent of the service-connected 
disability.  The recent evaluations provide a comprehensive 
review of the service-connected disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. As noted in recent 
studies, arthritis appears to be indicated.  Arthritis, due 
to trauma, substantiated by X-ray finding, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  The veteran is 
currently receiving the highest possible evaluation under 
Diagnostic Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  The veteran is currently receiving the highest 
possible evaluation under Diagnostic Code 5295.  

The RO has evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome).  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  

In light of the evaluations cited above, the Board has 
considered the issue of whether the veteran is entitled to a 
60 percent evaluation for his service-connected back 
disability under Diagnostic Code 5293.  In making this 
determination, the Board has carefully reviewed the veteran's 
statements and testimony before both the RO and the Board.  
The veteran does not appear to meet all the standards under 
Diagnostic Code 5293 for a 60 percent evaluation.  However, 
the Board must note that in resolving the ultimate issue, it 
is mindful of the U.S. Court of Appeals for Veterans Claims' 
(Court's) determination in DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In order for the veteran to prevail, there must be 
objective evidence to support the subjective complaints.  In 
this case, the Board finds that the VA examinations support 
the veteran's complaints of severe pain.  The Board finds the 
veteran's testimony to be highly credible.  

In determining the ultimate issue, the Board has carefully 
considered 38 C.F.R. § 3.321(b)(1) (exceptional cases) 
(1999).  Under this section, it is noted that ratings should 
be based as far as practicable upon the average impairment of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust the schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedule 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Services, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedule standards.  

In this case, the Board finds that the veteran's complaints 
of severe pain and limitation of motion associated with his 
service-connected back disability are highly credible.  The 
Board finds that the VA examinations objectively support the 
veteran's lay evidence.  Essentially, the Board finds these 
reports support the subjective accounts and indicate that the 
veteran could not obtain and retain employment.  While there 
are intervals when he can function, particularly where he can 
mix rest and activity periods, his situation in aggregate is 
such that the Board can not see him in substantially gainful 
employment.  While the issue of a total rating based on 
individual unemployability due to the service-connected 
disabilities is technically not before the Board at this 
time, the undersigned must note that the veteran is also 
currently service-connected for a psychiatric disability.  

Although the VA Under Secretary for Benefits has not had the 
opportunity to review this issue, the Board finds no 
prejudice to the veteran or the VA in proceeding with the 
determination that this condition presents an exceptional or 
unusual disability picture warranting the award of a 100 
percent disability evaluation.  There is significant evidence 
that the Board has considered as credible to indicate that 
the disability at issue overwhelmingly impairs the veteran's 
ability to function in the industrial setting.  He requires 
extensive bed rest and treatment in order to deal with his 
condition.  Further, based on a review of the current 
evidence of record, the Board finds the complaints of pain 
and limitations associated with pain to be credible.  VA 
examinations have found significant evidence of a back 
disability with sacroiliac inflammation.  

The Board finds that, consistent with the Court's decision in 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the veteran is 
entitled to an extraschedular evaluation of 100 percent for 
his service-connected back disability.  The service-connected 
psychiatric disability, along with the veteran's testimony 
with regard to how his service-connected disability affects 
his ability to function, further supports this determination.  
Further delay in the adjudication of his case by submitting 
the claim to the Under Secretary for Benefits or the Director 
of Compensation and Pension Services would serve no purpose, 
and in light of the Board's determination the failure to 
follow this procedure can be no more than harmless error. 



ORDER

Entitlement to an increased evaluation for the residuals of 
fusion of the lumbosacral spine at L5 and S1 to 100 percent 
on an extraschedular basis is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

